***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




                                                          Electronically Filed
                                                          Supreme Court
                                                          SCPW-13-0003250
                                                          16-JUL-2014
                                                          09:07 AM




       IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---


OAHU PUBLICATIONS INC., dba The Honolulu Star-Advertiser,
  a Hawaiʻi corporation, and KHNL/KGMB, LLC, dba Hawaiʻi
      News Now, a Delaware corporation, Petitioners,

                                vs.

        THE HONORABLE KAREN S.S. AHN, Circuit Court
     Judge of the Circuit Court of the First Circuit,
                     Respondent Judge,

                                and

 THE STATE OF HAWAIʻI and CHRISTOPHER DEEDY, Respondents.


                        SCPW-13-0003250

                      ORIGINAL PROCEEDING
                      (CR. NO. 11-1-1647)

                          JULY 16, 2014

       RECKTENWALD, C.J., NAKAYAMA AND POLLACK, JJ.,
CIRCUIT JUDGE BROWNING IN PLACE OF ACOBA, J., RECUSED, AND
   CIRCUIT JUDGE KUBO IN PLACE OF McKENNA, J., RECUSED
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                OPINION OF THE COURT BY POLLACK, J.

          This case requires us to address the procedures that a

court must undertake to protect the constitutional right of the

public to attend criminal trials while also protecting a

defendant’s potentially countervailing constitutional right to a

fair and impartial jury.      Additionally, we address the

procedures that a court is required to follow before denying

public access to a transcript of a closed proceeding.

          These important issues arise out of petitions for

writs of prohibition and mandamus by Oahu Publications Inc., dba

The Honolulu Star-Advertiser (Honolulu Star-Advertiser), and

KHNL/KGMB, LLC, dba Hawaii News Now (Hawaii News Now)

(collectively, Petitioners).      The petitions were filed after the

court conducted five separate court proceedings that were not

open to the public, and then subsequently sealed the transcript

of these court sessions.      The relevant proceedings took place on

August 26, 2013, during the trial of State v. Deedy, No. 1PC11-

1-001647, on the fifth day of jury deliberations.           Later on that

same day, the circuit court declared a mistrial as a result of a

deadlocked jury.

          The Petitioners requested two writs.          The first, a

writ of prohibition, would prohibit the circuit court from

enforcing any order sealing portions of the August 26, 2013

proceedings and would order the circuit court to unseal all

                                   - 2 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


transcripts from that date.      The second, a writ of mandamus,

would prohibit the circuit court from closing the courtroom in a

similar manner in a re-trial of State v. Deedy and in any other

criminal proceeding.

          As explained below, the relief requested by the

Petitioners’ writ of prohibition was subsequently provided

following a remand of the matter to the circuit court; therefore

the writ of prohibition is dismissed.        We also deny the writ of

mandamus that seeks to peremptorily prohibit Judge Karen S.S.

Ahn (Judge Ahn) from again closing her courtroom unless specific

steps are followed.     However, in recognition of the rights and

protections declared by the United States Supreme Court and the

Hawaiʻi Constitution, we adopt procedures to guide our courts in

the future when making a determination whether to close court

proceedings or to deny public access to the transcript of the

closed proceeding.

                        1.    Factual Background

          This original proceeding resulted from court

proceedings that were not open to the public and from the

sealing of the transcript of those proceedings during the trial

of U.S. State Department Special Agent Christopher Deedy (Deedy

or the Defendant), who was charged with murder in the second

degree for shooting and causing the death of a patron in a fast

food restaurant in Waikiki.      The trial in the Circuit Court of

                                   - 3 -
       ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


the First Circuit (circuit court) was presided over by Judge Ahn

and lasted approximately five weeks until a mistrial was

declared.      Considerable public attention and media coverage was

devoted to the trial.

  A.       The non-public proceedings and sealing of the transcript

              On August 26, 2013, during the fifth day of jury

deliberations, Judge Ahn held five court proceedings that were

not open to the public, with the prosecutor, defense counsel,

and Deedy to address matters relating to the jury.              Following

the last of these proceedings, the circuit court sealed the

portions of the transcript that pertained to these court

sessions.      A partial transcript of the August 26, 2013

proceedings, entitled “Partial Transcript of Proceedings,” notes

the first three proceedings as being “held under seal,” with the

times indicated:

             • “(Proceedings held under seal from 10:35 to 10:48a.m.)”1
             • “(Proceedings held under seal from 10:49 to 11:11 A.M.)”2
             • “(Proceedings held under seal from 1:05 p.m. to 1:18
                p.m.)”.3




       1
            The minutes on Hoohiki indicate that the proceeding was held in
chambers, Judge Ahn and counsel had a discussion “re: jury”, and the
transcript from the proceeding was sealed by the circuit court.
       2
            The minutes on Hoohiki indicate that the proceeding was held in
the courtroom, Judge Ahn and counsel had a discussion “re: jury”, and the
transcript from the proceeding was sealed by the circuit court.
       3
            The court’s minutes on Hoohiki indicate that the proceeding was
held via telephone conference in chambers, Judge Ahn and counsel had a
discussion “re: jury”, and the transcript from the proceeding was sealed by
the circuit court.


                                      - 4 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


The partial transcript does not provide any context or

background for these three proceedings, but some background

information appears regarding the fourth and fifth court

sessions.

            The fourth proceeding occurred at the bench in the

afternoon of August 26, 2013.         Judge Ahn called the case in open

court and informed the parties that the jury could not reach a

verdict, and the jury did not believe further deliberations

would be helpful.

            [Circuit court]: Good afternoon to all of you. We’ve
            received a communication, No. 5, from the jury, and as a
            matter of record, the -- all other communications were
            answered with the consent of both counsel, and that
            communication reads:

            We have unanimously voted that the jury does not have a
            verdict, and that further deliberations will not resolve
            our impasse.

            I propose to bring the jury out, question them about this
            briefly. Anything more for the record?

            [Defense counsel]: Yes, Your Honor.   We’d like to be heard
            on this matter, please.

            [Circuit court]:   Yes.

            [State]: Your Honor, if Mr. Hart intends to put on the
            record things that we have discussed which have been
            sealed, we would request that those same arguments also be
            sealed.

            [Defense counsel]: Well, what I intend to put on the
            record, and hereby do, is Mr. Deedy’s objection to taking a
            verdict of hopelessly deadlocked at this point, and the
            reason is that the issues that came up this morning, both
            in our meeting here in court and on our telephone
            conference on the record at 1:00, suggest that there is
            more that the Court can do.

After defense counsel objected to Judge Ahn’s proposal to poll

the jury about their impasse and the court’s intention to


                                      - 5 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


declare the jury deadlocked, Judge Ahn conducted a bench

conference with counsel.

          [Circuit court]: All right.     Mr. Hart, why don’t you folks
          approach.

          [Defense counsel]: All right.

The bench conference is referenced in the Partial Transcript

with the notation “(Proceedings held under seal.).”

          At the conclusion of the bench conference, Judge Ahn

cleared the courtroom, resulting in a fifth court proceeding

that was not open to the public:

          Ladies and gentlemen, thank you for your patience. At this
          time, I’m going to ask everyone to leave this courtroom,
          including the electronic devices. You can wait right
          outside. This is not going to take all afternoon, I hope.
          All right? Including the lavaliers, et cetera.

The Petitioners were present in the courtroom at the time it was

cleared but did not object to the closure.           After the courtroom

was cleared, the partial transcript reflects the notation

“(Proceedings held under seal.).”

          Later that afternoon, Judge Ahn reopened the

courtroom, brought in the jury, polled the jurors regarding

their communication that additional time would not permit them

to reach a unanimous verdict, and declared a mistrial.

          Except for the designation in the partial transcript

and in the minutes that the proceedings were sealed, the record

does not contain an oral or written order of the court sealing

the transcript of the five proceedings.           The record also does


                                   - 6 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


not indicate an objection by Deedy to the courtroom not being

open to the public or the sealing of the transcript of these

court proceedings.

                           B.    The Petition

          On September 6, 2013, the Petitioners filed the

Petition for Writ of Prohibition and Writ of Mandamus

(Petition).   The Petitioners contended that each of the non-

public proceedings on August 26, 2013 and the partial sealing of

the August 26, 2013 transcript violated their First Amendment

rights, and they were entitled to immediate and contemporaneous

access to the sealed documents “to serve [their] function as a

courtroom monitor for the public.”         The Petitioners asked this

court to issue a writ of prohibition (1) prohibiting Judge Ahn

from enforcing a purported order sealing any portion of the

August 26, 2013 trial transcript, and (2) ordering the sealed

portion of the August 26, 2013 transcript to be unsealed.             The

Petitioners also asked this court to issue a writ of mandamus

ordering Judge Ahn to refrain from closing the courtroom and

sealing documents in Deedy’s re-trial, or in future criminal

proceedings, without first providing notice, an opportunity to

be heard, and specific factual findings indicating the reason

for preventing public access to the proceedings.

          On September 20, 2013, this court directed Judge Ahn,

the State, and Deedy to answer the Petition.

                                   - 7 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


           Judge Ahn responded in her submission to this court

that relief by extraordinary writ was not appropriate.            First,

Judge Ahn noted that neither the Honolulu Star-Advertiser nor

Hawaii News Now objected to the courtroom closure at the time of

closure and never moved to unseal any portion of the August 26,

2013 transcript in circuit court.          Second, Judge Ahn contended

that the law does not require notice each time a court

proceeding is closed.     Judge Ahn further contended that

proceedings and communications between a judge and jury during

jury deliberations are excepted from the press and the public’s

presumptive right of access to criminal trials.          Finally, Judge

Ahn maintained that this court lacked a full and complete record

of the events that transpired in the courtroom to sufficiently

address a claim of right of access in the First Amendment

context.

           The State’s answer presented arguments similar to

those presented by Judge Ahn.       The State argued that the

Petition was premature since relief had not been sought in the

circuit court.    Additionally, the State asserted that jury

deliberations, including written juror communications, are

private and confidential and not subject to public access.

Finally, the State contended that trial courts have discretion

to protect the judicial process and ensure that the orderly




                                   - 8 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


operation of court proceedings should not be encumbered in the

manner proposed in the Petition.

            Deedy filed a joinder to the Petition.

            In an order filed October 16, 2013, this court

permitted an amicus curiae brief to be filed on behalf of Peer

News LLC, dba Civil Beat; LIN Television Corp., dba KHON; Hearst

Television, Inc.; Hawaiʻi Public Radio; Stephens Media LLC, dba

Hawaiʻi Tribune-Herald and dba West Hawaiʻi Today; Maui Time

Productions, Inc., dba Maui Time Weekly; Hawaiʻi Reporter, Inc.;

Hawaiʻi Professional Chapter, Society of Professional

Journalists; Media Council Hawaiʻi; and The Reporters Committee

for Freedom of the Press (collectively, Amici) in support of the

Petition.    Amici asked this court, in addition to granting the

requested relief, to consider the broad context presented by the

Petition and delineate specific procedures to be followed before

a trial court may close proceedings in a criminal case.

                         C.    Temporary Remand

            On January 2, 2014, this court issued an order

temporarily remanding the case to the circuit court (Order of

Remand).    The Order of Remand directed that the Petitioners file

a request with the circuit court seeking access to the sealed

portions of the transcript.      The Order of Remand also allowed




                                   - 9 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


for filing of memoranda by the parties, and directed the circuit

court to hold a hearing and file a written ruling.4

            The Petitioners filed a Motion to Unseal Sealed

Portions of Transcript of August 26, 2013 Proceedings (Motion to

Unseal) on January 13, 2014.        The State filed its response to

the Motion to Unseal on January 21, 2014, and the Petitioners

timely filed a reply.      On January 29, 2014, Deedy filed a

statement of no opposition to the Motion to Unseal.

            On February 10, 2014, the circuit court held a hearing

on the Motion to Unseal.       During the hearing, the parties agreed

that Phoenix Newspapers, Inc. v. U.S. Dist. Court for Dist. of

Arizona was the proper test to be applied in determining whether

the sealing of court records is warranted.5          The State requested

that, in the event the circuit court released the transcript,

the jurors’ names be redacted because of a “chilling affect

(sic) on picking a new jury.”        The Petitioners did not object to

      4
            The Order of Remand also provided that the record in this case be
supplemented with the transcript of the above-ordered hearing and with all
documents filed in the circuit court in association with the remand. The
Petitioners were ordered to supplement the record in this case with a
transcript of the August 26, 2013 proceedings, “sealed” or “unsealed” as
ordered by the circuit court. Upon return of the case to this court, all
parties were provided with the option to file supplemental briefs. The Order
of Remand specified a timeline for each action.
      5
            In Phoenix Newspapers, Inc. v. U.S. Dist. Court for Dist. of
Arizona, the district court’s decision to deny media access to a transcript
of a closed hearing was reviewed by the Ninth Circuit Court of Appeals. 156
F.3d 940, 946-47 (9th Cir. 1998). The Ninth Circuit held that that a court
must complete procedural and substantive requirements before closing a
hearing and that a transcript of the closed hearing must be released when the
competing interests precipitating hearing closure are no longer viable.



                                   - 10 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


“that singular request,” but entered a blanket objection “to the

deletion[] of anything else without a full hearing, an

opportunity to argue, and full findings and conclusions.”              The

circuit court indicated that it had not yet made a decision

whether to release the transcript, but it would file a written

ruling within the 21-day deadline allowed by the Order of

Remand.

            On February 24, 2014, the circuit court issued an

Order Granting in Part and Denying in Part Motion to Unseal

Sealed Portions of Transcript of August 26, 2013 Proceedings

(Partial Order to Unseal).6       The Partial Order to Unseal

acknowledged that “the news media have a qualified right of

access to judicial proceedings and records.”           Further, the order

noted that “[a] transcript of any proceedings that have been

closed . . . may be released when the danger of prejudice has

passed and the factors militating in favor of closure no longer

exist.”

            The Partial Order to Unseal explained the circuit

court’s actions, indicating the circuit court’s “belief that

necessary discussions between the [circuit court] and counsel,

on the one hand, and deliberating jurors, on the other,



      6
            The Partial Order to Unseal stated “[t]he Court takes judicial
notice of the sealed portions of the transcript of the August 26, 2013,
proceedings.”


                                   - 11 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


traditionally and historically have been closed to the

public[.]”

          During these necessarily narrowly tailored discussions, the
          [circuit court] must avoid intruding upon or inquiring into
          the jury’s deliberations, and must avoid exposing the
          individual jurors to anything that may in any way
          improperly influence their continuing decision-making
          processes.

The circuit court noted that requiring a juror to answer

questions in front of family and friends of the Defendant, the

alleged victim, and the news media could “expose a juror to

pressure and matters which are not part of the evidence to be

considered, but it also could hamper the [circuit court’s]

search for candid answers from that juror.”          The circuit court

noted that privacy and security of the jurors and the importance

of preserving an impartial jury to ensure a fair trial on behalf

of both a defendant and the State, as the specific reasons

supporting the closure:

          For all of these reasons, in order to preserve a juror’s
          privacy and security and the integrity of a fair and
          impartial jury decision based solely upon the trial
          evidence and the law provided by the Court, and to protect
          the right of both parties to a fair trial and verdict,
          public access would not play a significant positive role in
          the functioning of this process.

Therefore, the circuit court concluded that because “public

access would not play a significant positive role,” the closure

of the courtroom and denial of public access to the transcript

of the closed proceedings was warranted.




                                  - 12 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


            The Partial Order to Unseal also recognized that the

exigency of the situation had passed and that sealing the

transcript was no longer required.

            Now that the initial jury has been discharged, a
            substantial part of the [circuit court’s] . . . concerns no
            longer apply.

The Partial Order to Unseal released the partially unsealed

transcript, noting that the identities of the jurors had been

redacted.

                     D.    The Unsealed Transcript7

            The unsealed transcript indicates that on August 26,

2013, during the fifth day of jury deliberations, the circuit

court, in five separate instances, conducted court proceedings

that were not open to the public to investigate potential juror

misconduct.8    The first proceeding took place in the judge’s

      7
            The portions of the transcript that were unsealed by the Partial
Order to Unseal were filed with this court on March 11, 2014, along with a
copy of the Partial Order to Unseal and the related motion, response, and
reply.
      8
            “Juror misconduct” does not necessarily mean a juror’s bad faith
or malicious motive, but means a violation of, or departure from, an
established rule or procedure for production of a valid verdict. Loving v.
Baker’s Supermarkets, Inc., 238 Neb. 727, 732 (1991). In Hawaiʻi, juror
misconduct may include bias, prejudice, passion, or misunderstanding of the
charge of the court on the part of the jury. HRS § 635-56 (1993).
            This court has described juror misconduct as any action related
to the jury that may result in a denial of a defendant’s Sixth Amendment
right to a fair trial.

            The sixth amendment to the United States Constitution and
            article I, section 14 of the Hawaiʻi Constitution guarantee
            the criminally accused a fair trial by an impartial jury.
            If any juror was not impartial, a new trial must be
            granted. However, not all juror misconduct necessarily
            dictates the granting of a new trial. A new trial will not

                                                              (continued. . .)

                                   - 13 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


chambers from 10:35 to 10:48 a.m.         The circuit court informed

counsel that the jury foreperson had approached her law clerk

with a concern regarding another juror.          The court informed the

parties that the jury foreperson had asked Judge Ahn’s law

clerk, “‘What do we do if we feel one of the jurors is a friend

of one of the sides?’”      The circuit court and the parties

discussed how to respond to the foreperson’s query.9            The court

indicated that it would bring the foreperson into the courtroom

to

            ask [the foreperson] whether he said something to [the law
            clerk] this morning and ask him what it was that he asked,
            let him tell us what his question was, then I’m going to --
            I’m going to tell him I cannot -- I don’t want to know
            about your deliberation process or where -- what the jury
            is thinking about now, or has been thinking about, but can
                                        10
            you tell me what you meant.

(Footnote added).     The court also indicated that it would

instruct the foreperson not to discuss the questioning with his

fellow jurors.



      8
       (. . .continued)
be granted if it can be shown that the jury could not have been
influenced by the alleged misconduct. State v. Kim, 103 Hawaiʻi 285,
290-91, 81 P.3d 1200, 1205-06 (2003) (internal citations and quotations
removed).
      9
            The partially-redacted unsealed transcript does not refer to the
foreperson by name but does refer to the foreperson using male pronouns.
      10
            The court decided against questioning the foreperson in chambers
because the close proximity of the juror to the Defendant could be
“intimidating,” but had earlier indicated that it did not have a preference
whether the questioning took place in court or in chambers. Judge Ahn stated
“I don’t care, if you both agree that this [i.e. the courtroom] may be a
better setting, that’s fine with me.”



                                   - 14 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


            The circuit court had prepared the courtroom for

closure: “We’ve already kind of put paper over the main doors in

the courtroom and the courtroom is locked, and I’ve contacted

public relations with the judiciary and I think she’s going to

tell the media that they can petition for a writ.11           The court

indicated its awareness that the closure was adverse to the

interests of the news media, stating “they know that they can—

they’re--you know, their relief is through a petition.”

            This closed proceeding took place in the courtroom

from 10:49 to 11:11 a.m.       During this session, the circuit

court, the State, and defense counsel questioned the foreperson.

The foreperson indicated that he was not sure how to bring his

concern to the court’s attention.

            I just -- I wanted to know if –- like if we -- like if --
            say if I think somebody might be, like, a friend of a
            friend of the -- one of the sides, if, you know, like what
            am I -- am I supposed to say something? Am I supposed to
            bring it up in there?

The court then asked why the foreperson had asked that question.

The foreperson related that:

            when we were -- you know, we always line up in the
            hallways, so one day I seen somebody shake somebody’s hand
            like they -- they knew them, you know, like, hey, how’s it,
            blah-blah-blah. And then -- and then I noticed in the
            courtroom that they were sitting on one side. And then
            when I went to lunch . . . . and I noticed that day that
            that individual was sitting with that -- with the family,
            the person that shook the hand of the juror was -- was
            eating lunch with the family.



      11
            The record does not indicate whether any media organizations were
informed of the closure by judiciary public relations personnel.


                                   - 15 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


           The court then allowed counsel to question the

foreperson.    Defense counsel attempted to ask whether the

foreperson had “any sense about whether the juror disclosed any

of these knowledges (sic) of the family or friends of the

family?”   The question was objected to by the State.

           The court did not rule on the objection, but in

response to the State’s objection, the foreperson appears to

have volunteered that he took the person with whom the juror

shook hands to be a “friend of a friend.”

           That’s how I took it. I mean, it -- you know what I mean,
           I -- I didn’t -- you know, I didn’t see him shake hands
           with any of the family of either side or -- you know what I
           mean, it was a -- you know, I just noticed that he shook
           hands with one person, and it looked like that person was
           friends of a family.

The foreperson was excused with instructions not to discuss what

had just occurred with any other juror.         After counsel debated

the import of the foreperson’s observation, the foreperson was

brought back into the courtroom and asked to identify the juror

that shook hands with the third party.

           The identified juror was then brought to the courtroom

and was asked by Judge Ahn, “[D]o you think you can be fair to

both sides?”    The juror answered “Yes,” and Judge Ahn confirmed

“So you can be fair to both the government and the defense?”

The juror again answered affirmatively.         No other questions were

asked.   After the juror had exited, defense counsel indicated




                                  - 16 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


that the questioning of the juror was insufficient.           The circuit

court rejected defense counsel’s concerns.

           During the third proceeding, from 1:05 to 1:18 p.m.,

the circuit court, defense counsel and the State held a

conference in Judge Ahn’s chambers regarding the juror’s

handshake.   Defense counsel asked the court to further question

the juror because of concerns that the jury would be deadlocked

11-1.   “[I]f there, in fact, is going to be a deadlock, the

[circuit court] will have to determine whether there is manifest

necessity for the dismissal of the juror because they’re unable

to reach a verdict.”     Defense counsel suggested that the circuit

court needed to get further answers.

           [W]e don’t know enough about [the juror] to have a
           confident answer to the question about whether or not [the
           juror] had some undisclosed contact with people close to
           one side or the other that the Court should’ve known about,
           much the way it inquired of when he promptly and
           responsibly raised his concern during the trial.

The State suggested that the handshake was likely innocuous.

Defense counsel replied that

           shaking the hand of a juror while the juror’s waiting in
           line is not something we see every day, and further inquiry
           to make sure that we have truly a fair and impartial juror,
           particularly in light of the timing that the jurors
           reported their deadlock . . . suggests the basis for the
           [circuit court] to inquire further. It may turn out to be
           completely innocuous, in which case the record will reflect
           that, or it may turn out to be more[.]

At the end of this session in chambers, the court did not

indicate that it would take any specific action.




                                  - 17 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


          During the fourth proceeding, counsel and the circuit

court had a brief meeting at the bench.         Defense counsel again

urged the court to make a further investigation into the

circumstances of the handshake.       Defense counsel also suggested

that if the issue was not resolved and the juror was proved not

to be fair and impartial, it would present “potential double

jeopardy problems of the first order.”         The State agreed, asking

the court to further question the juror.         Counsel then debated

the scope of the additional questioning of the juror, and the

court decided to clear the courtroom.

          In this fifth proceeding, the circuit court closed the

courtroom and further questioned the juror that shook hands with

the third party.    The court asked the juror if he remembered

shaking hands with anyone while lined up with the jury, and the

juror indicated that he did.      The juror stated that the person

with whom he shook hands was “just one guy I used to work with

. . . . I think like almost seven years ago.”          The juror

indicated that the handshake did not “do anything to affect the

case or my judgment.”     The juror was not directly asked if the

person with whom he shook hands was identified with the victim

or the victim’s family, but the juror was asked a question that

seemed to imply a relationship between the person with whom he

shook hands and with somebody in the case.         The question was

phrased as follows:

                                  - 18 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


            [Circuit court] Okay. And have you had any -- I just want
            to ask this as a general question. Have you had any other
            contacts or -- that -- with anyone who may be -- you think
            may be associated with anybody in this case or any friends
            or whatever have you?

            [Juror] No, that was pretty much the only person that I’ve
            seen, ‘cause then from when I leave court here, I usually
            go straight to my [redacted]’s house and then either pick
            [redacted] up from work or go straight home.

            [Circuit court]   Okay.

            [Juror] So that was pretty much the only time, besides if
            we go out eat or something, but besides me actually talking
            to anybody or something, that was the only person.

            [Circuit court] Okay. And after that one incident, did
            you -- did you see this [redacted] again?

            [Juror] I think he was here one other time, but I never
            talked to him.

The juror was then excused to return to the jury.            The State

noted that it was satisfied that under the Furutani standard,

the juror’s conduct did not rise to the level of substantial

prejudice.12    Defense counsel disagreed and took the position

that “more searching and further questioning should have been

pursued and both sides should have had an opportunity to

question [redacted] in a voir dire manner.”           The record of the

five proceedings was then sealed.

            The unsealed transcript does not indicate any

objection by Deedy to the five court proceedings not being open



      12
            In State v. Furutani, this court held that a defendant bears the
initial burden of making a prima facie showing of a deprivation of the right
to a fair trial that could substantially prejudice the defendant, but once a
rebuttable presumption of prejudice has been raised, the burden of proving
harmlessness is upon the prosecution. 76 Hawaiʻi 172, 181, 873 P.2d 51, 60
(1994).


                                      - 19 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


to the public or the sealing of the transcript of the

proceedings.

                       E. Supplemental Briefing

          The respondent parties did not file a supplemental

brief.

          The Petitioners timely filed a Supplemental Brief In

Support of Petition for Writ of Prohibition and Writ of Mandamus

on March 31, 2014.    In the Supplemental Brief, the Petitioners

argue that despite the fact the circuit court unsealed the

transcript, “compelling reasons still exist for granting the

Petition.”   The Petitioners assert that the unsealed August 26,

2013 transcript reveals that “there is no indication that any

part of the proceeding . . . should have been performed in

camera or that the transcript ever should have been sealed.”

The Petitioners contend that a “sealing order may only be

entered upon a showing of ‘extraordinary need’ and, furthermore,

must be ‘narrowly tailored’ . . . .”        The Petitioners state that

in the present case, “there is no indication of any need, let

alone extraordinary need, for closing the proceedings and

sealing the transcripts.”      The Petitioners assert that:

          the issue at question—whether a single juror had passing
          contact with a third party member of the public who was
          never confirmed to be connected to any witness or party—
          proved to be a trivial one that [the circuit court]
          apparently concluded would not substantially prejudice the
          jury deliberations.




                                  - 20 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


Therefore, the Petitioners conclude that there “was no

extraordinary need to seal the transcript of those proceedings.”

The Petitioners contend that the circuit court was required but

failed to consider alternatives to closure of the courtroom and

sealing the transcript such as redacting jurors’ names and other

identifying features, which the Petitioners note that the court

ultimately did.    Lastly, the Petitioners maintain that any

legitimate reason to close the courtroom and seal the transcript

“vanished as soon as the Deedy trial concluded and the jurors’

duty ended.”

          The Petitioners additionally contend that the release

of the transcript by the circuit court did not rectify the

underlying harm to the Petitioners.        The Petitioners identify

the harms as: “the failure of [the circuit court] to provide the

Petitioners with notice, an opportunity to be heard, and a

detailed explanation of the necessity of closing the courtroom

before conducting five closed proceedings and sealing the

related portions of the transcript.”        The Petitioners conclude

that “[t]hose harms cannot be remedied by tardy release of the

transcript, and this Court can and should exercise its mandamus

and prohibitory powers to order [the circuit court] to refrain

from future First Amendment violations.”




                                  - 21 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                              II.   Discussion

            Our analysis begins with the rulings of the United

States Supreme Court that articulate a qualified public right of

access to trial proceedings under the First Amendment.             Second,

we look to Hawaiʻi law to determine the extent to which our

Constitution and history pronounce similar rights of public

access to courtrooms.      Third, we examine the minimum procedures

that must be observed in order to protect the public’s qualified

right of access.     We then turn to the two concerns precipitated

in the current case: whether a public right of access applies to

midtrial examination of jurors regarding allegations of

misconduct, and under what circumstances the public has a right

of access to a transcript of a closed proceeding.            As we address

each concern, we apply the principles elucidated to protect the

right of access of the public to the proceedings that took place

on August 26, 2013.13


      13
            Although we ultimately dismiss the writ of prohibition and deny
the writ of mandamus, this court has recognized an exception to mootness in
cases involving questions that affect the public interest and are capable of
repetition but evade review. Okada Trucking Co., Ltd. v. Bd. of Water
Supply, 99 Hawaiʻi 191, 196, 53 P.3d 799, 804 (2002). “Among the criteria
considered in determining the existence of the requisite degree of public
interest are the public or private nature of the question presented, the
desirability of an authoritative determination for the future guidance of
public officers, and the likelihood of future recurrence of the question.”
Id. at 196-97, 53 P.3d at 804-05. The phrase “capable of repetition, yet
evading review” means that a case will not be moot “where . . . the passage
of time would prevent any single plaintiff from remaining subject to the
restriction complained of for the period necessary to complete the lawsuit.”
Id.; see Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 563 (1980)
(holding that, “more often than not” criminal trials will be of sufficiently
short duration that a closure order will evade review). Here, the likely
                                                              (continued. . .)

                                    - 22 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                                     A.

            “Congress shall make no law . . . abridging the

freedom of speech, or of the press . . . .”           U.S. Const. amend

I.   “The right to attend criminal trials is implicit in the

guarantees of the first amendment.”14         Richmond Newspapers, Inc.

v. Virginia, 448 U.S. 555, 580 (1980).          “Of course, this right

of access to criminal trials is not explicitly mentioned . . .

in the First Amendment.”       Globe Newspaper Co. v. Superior Court

for Norfolk Cnty., 457 U.S. 596, 604 (1982).           However, the First

Amendment is “broad enough to encompass those rights that, while

not unambiguously enumerated in the very terms of the Amendment,

are nonetheless necessary to the enjoyment of other First

Amendment rights.”      Id.

            The Supreme Court has noted that this qualified right

of access is based upon the “two complementary considerations”

of “logic and experience.”       Press-Enter. Co. v. Superior Court


      13
       (. . .continued)
evasion of full review and the public interest criteria of the public nature
of the issue, the likelihood of recurrence, and the desirability of an
authoritative determination are demonstrably evident. Therefore, the instant
case falls within the exception to the mootness doctrine and we address the
merits of the Petitioners’ arguments.
      14
            “[M]any of the advantages of public criminal trials are equally
applicable in the civil trial context.” Gannett Co., Inc. v. DePasquale, 443
U.S. 368, 387 n.15 (1979). “For many centuries, both civil and criminal
trials have traditionally been open to the public . . . . While the operation
of the judicial process in civil cases is often of interest only to the
parties in the litigation, this is not always the case. . . . Thus, in some
civil cases the public interest in access, and the salutary effect of
publicity, may be as strong as, or stronger than, in most criminal cases.”
Id.


                                   - 23 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


of Cal. for Riverside Cnty., 478 U.S. 1, 8 (1986) (Press-

Enterprise II); Globe Newspaper Co., 457 U.S. at 606.            Under the

“experience” consideration, a right of the public to attend

trials relies on “whether the place and process have

historically been open to the press and general public” because

a “‘tradition of accessibility implies the favorable judgment of

experience[.]’”    Press-Enterprise II, 478 U.S. at 8 (quoting

Richmond Newspapers, 448 U.S. at 589 (Brennan, J., concurring).

Under the “logic” consideration, the right of the public to

attend a criminal proceeding relies on whether “public access

plays a significant positive role in the functioning of the

particular process in question.”       Press-Enterprise II, 478 U.S.

at 8.

          The value of openness lies in the fact that people not
          actually attending trials can have confidence that
          standards of fairness are being observed; the sure
          knowledge that anyone is free to attend gives assurance
          that established procedures are being followed and that
          deviations will become known.

Press-Enter. Co. v. Superior Court of Cal., Riverside Cnty., 464
U.S. 501, 508 (1984) (Press-Enterprise I), (citing Richmond

Newspapers, 448 U.S. at 569-71).       If a criminal proceeding

fulfills the logic and experience considerations, a qualified

First Amendment right of access attaches to that proceeding.

          The qualified First Amendment right of access has been

held by the Supreme Court to attach to criminal trials during

the evidence and testimony-taking phase, Richmond Newspapers,


                                  - 24 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***
448 U.S. at 580; criminal trials involving minor victims, Globe

Newspaper Co., 457 U.S. at 606; voir dire of potential jurors,

Press-Enterprise I, 464 U.S. 501, 505 (1984); and the extensive

preliminary hearings of the type utilized in California.            Press-

Enterprise II, 478 U.S. at 10.

                                    B.

          Similar to the federal constitution, the Hawaiʻi

Constitution provides that “[n]o law shall be enacted . . .

abridging the freedom of speech or of the press[.]”           Haw. Const.

art. I, § 4.   “In interpreting and applying article I, section 4

of the Hawaiʻi Constitution, this court considers the case law

established under the [F]irst [A]mendment to the United States

Constitution.”    In re Haw. Gov’t Employees Ass’n, AFSCME, Local

152, AFL-CIO, 116 Hawaiʻi 73, 84, 170 P.3d 324, 335 (2007).

“Effectively, the language of federal and Hawaiʻi constitutional

free speech provisions is identical” but “this court may find

that the Hawaiʻi Constitution affords greater free speech

protection than its federal counterpart.”         Crosby v. State Dep’t

of Budget & Fin., 76 Hawaiʻi 332, 340 n.9, 876 P.2d 1300 n.9

(1994), State v. Rodrigues, 128 Hawaiʻi 200, 203 n.8, 286 P.3d
809, 812 n.8 (2012).     Therefore, article I, section 4 of the

Hawaiʻi Constitution encompasses at least as much protection of

the right of the public to access criminal trials as has been



                                  - 25 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


found by the United States Supreme Court in the First Amendment

to the United States Constitution.

            Hawaiʻi’s courts have a long tradition of accessibility

by the public; the legal framework utilized by the alii

transitioned from the kapu system to the use of public trials by

jury during the 1820s.15      Sally Engle Merry, Colonizing Hawaiʻi:

The Cultural Power of Law 70 (2000).         Queen Liliʻuokalani

reported that during her trial by a military tribunal in

February 1895 the courtroom was “crowded with curious

spectators.”    Liliuokalani, Hawaiʻi’s Story by Hawaiʻi’s Queen

279 (1990).    The Queen’s trial was “open and well attended, and

was covered in the daily press.”         Jon M. Van Dyke & Paula

Henderson, The Trial of Liliʻuokalani, in Trial of a Queen: 1895

Military Tribunal (Hawaiʻi State Judiciary 1996).16           Similarly,

the “Massie” case, a 1932 high profile murder case that made

headlines across the country was attended by a "standing-room-

only crowd of spectators.”       David Stannard, The Massie case:

Injustice and Courage, The Honolulu Advertiser.com (Oct. 14,

      15
            The kapu system was an unwritten “traditional code consisting of
regulations promulgated by former kings or followed by general consent” that
“regulated relations between [the commoners] and the aliʻi.” Sally Engle
Merry, Colonizing Hawaiʻi: The Cultural Power of Law 55 (2000). “Aliʻi” means
a chief, chiefess, ruler, monarch, or king. Mary Kawena Pukui & Samuel H.
Elbert, Hawaiian Dictionary 20 (1986). “Kapu” means a taboo or prohibition.
Id. at 132.
      16
            Queen Liliʻuokalani’s trial is reflective of a tradition of public
proceedings even though as a military tribunal, it is not a part of the
tradition of this court.


                                   - 26 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


2001), http:// the.honoluluadvertiser.com/article/2001/Oct/14/

op/op03a.html (last visited May 1, 2014).

           This court has recognized a tradition of public

access, declaring it “firmly embedded in our system of

jurisprudence” as a “general policy of open trials.”           Gannett

Pac. Corp. v. Richardson, 59 Haw. 224, 228, 580 P.2d 49, 54

(1978).   Open courts are a fundamental component of our system

of law: “[c]ourts are established for the judicial

administration of justice.      They are open to the public . . . .

The fact that they are open serves as a safeguard of the

integrity of our courts.”      State v. Hashimoto, 47 Haw. 185, 200,

389 P.2d 146, 155 (1963).      “The corrective influence of public

attendance at trials for crime [i]s . . . important to the

liberty of the people.”     Territory v. Scharsch, 25 Haw. 429, 436

(1920).   “The words ‘public trial’ are self-explanatory.”

Hashimoto, 47 Haw. at 200, 389 P.2d at 155.          “[A] public trial

is a trial at which the public is free to attend.”           Scharsch, 25
Haw. at 436.

           In Gannett Pac. Corp., we addressed a petition by a

local newspaper to prevent the closure of a preliminary hearing

in a criminal trial upon a motion by the defendant.           The trial

court had granted the defendant’s motion to close the

preliminary hearing due to concerns regarding the defendant’s

Sixth Amendment right to a fair trial.         Id. at 236, 580 P.2d at

                                  - 27 -
      ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


52.   This court prohibited the trial court from closing the

hearing.    Id. at 226, 580 P.2d at 52.

            Gannett Pac. Corp. explicitly recognized a qualified

right of access to criminal trial proceedings.

            Whether and to what extent preliminary hearings may be
            closed to the public is a question of grave import, for it
            involves not only the right of the accused to be tried by
            an impartial jury, but it also has a vital relevancy to the
            right of the public to attend and to be present at judicial
            proceedings.

Id. at 227, 580 P.2d at 53 (emphasis added).            “There will be

situations, however, where this right of the public to know must

yield to the overriding requirements of due process.”              Id. at

230, 580 P.2d at 55.

            On the same day that Gannett Pac. Corp. was decided,

this court also decided Honolulu Advertiser, Inc. v. Takao, 59
Haw. 237, 580 P.2d 58 (1978).         The Takao case referred to the

decision in Gannett Pac. Corp. and its description of the public

right of access.      “We are also not here concerned with the

public’s right to be present and to attend judicial proceedings

as we were in [Gannett Pac. Corp.].”          Takao, 59 Haw. at 238, 580

P.2d at 60.     “In [Gannett Pac. Corp.], we held that except under

certain rare and compelling circumstances, courtroom proceedings

shall be open to the public.”         Id. (emphasis added).

            The question of whether the First Amendment was

implicated in the public right of access was not decided by

Gannett Pac. Corp.      This court only responded to the question of


                                    - 28 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


whether the press had a unique right of access to public trials,

above and beyond that of the public.         The court concluded that

under the circumstances there was “no such denial” of the “First

Amendment right of freedom of the press” because the “closure

[of the preliminary hearing] was directed at the public at large

and was not limited to the representatives of the news media.”

Gannett Pac. Corp., 59 Haw. at 229, 580 P.2d at 54 (emphasis

added).    “The right of media representatives to be present

[during court proceedings] is derived from their status as

members of the general public . . . they occupy no privileged

position vis-a-vis the general public.”          Gannett Pac. Corp., 59
Haw. at 229-30, 580 P.2d at 54-55.

            Therefore, Gannett Pac. Corp.’s holding regarding a

right of access to criminal trials as derived from the First

Amendment is limited to a determination that the press does not

have a unique First Amendment right of access beyond that held

by the general public.17      However, to the extent that Gannett


      17
            The court in Gannett Pac. Corp. based its finding of “no . . .
denial” of a First Amendment right on the priority of the Sixth Amendment
right to a fair trial by an impartial jury over the general policy of
openness. Gannett Pac. Corp., 59 Haw. at 232, 580 P.2d at 56 (“The right to
trial by an impartial jury is fundamental.”). The court found the issue of
closure was best left to the discretion of the court to balance the
defendant’s right to a fair trial with “this jurisdiction’s policy of
openness in judicial proceedings.” Id. at 233, 580 P.2d at 56-57. “The
fundamentals of a fair trial ought to require no less than that highly
prejudicial information, which would not be admissible at trial, should be
kept, if possible, from the eyes and ears of prospective jurors.” Id. This
court found that in order to close a courtroom, the presiding judge must find
that there is a “substantial likelihood that an open hearing . . . would
interfere with the defendant’s right to a fair trial by an impartial jury.”
                                                              (continued. . .)

                                   - 29 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


Pac. Corp. declined to expressly recognize the public’s right of

access in terms of the protection of the First Amendment, this

restricted application has been superseded by the decisions of

the United States Supreme Court.        We have already noted the

significant tradition in Hawaiʻi of maintaining open court

proceedings.    Furthermore, the benefits identified by the

Supreme Court under the “logic” prong as to the significant

positive role played by public access is equally applicable in

Hawaiʻi.   See Press-Enterprise II, 478 U.S. at 8; Press-

Enterprise I, 464 U.S. at 508.        Therefore, we hold that article

1, section 4 of the Hawaiʻi Constitution provides the public with

a qualified right of access to observe court proceedings in

criminal trials.18




      17
       (. . .continued)
Id. at 233, 580 P.2d at 56-57 (emphasis added).   To determine whether the
likelihood was substantial

            the district judge shall consider [1] the nature of the
            evidence sought to be presented; [2] the probability of
            such information reaching potential jurors; [3] the likely
            prejudicial impact of this information upon prospective
            veniremen; and [4] the availability and efficacy of
            alternative means to neutralize the effect of such
            disclosures.

Id. at 233-34, 580 P.2d at 57. This court then found that “[j]udged by the
standards we have established, however, there was an insufficient basis for
[the trial court’s] closure order.” Id. at 235, 580 P.2d at 58.
      18
            “[T]he reasons underlying openness in the criminal context, as
enunciated in [Gannett Pac. Corp.], are equally compelling in the civil
context.” In re Estate of Campbell, 106 Hawaiʻi 453, 462, 106 P.3d 1096, 1105
(2005).


                                   - 30 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                                    C.

          “Although the [First Amendment] right of access to

criminal trials is of constitutional stature, it is not

absolute.”    Globe Newspaper Co., 457 U.S. at 606.         Exceptions to

the general rule presuming openness of criminal trials must be

limited and to preserve compelling interests.          “Closed

proceedings, although not absolutely precluded, must be rare and

only for cause shown that outweighs the value of openness.”

Press-Enterprise I, 464 U.S. at 501.        “[T]he circumstances under

which the press and public can be barred from a criminal trial

are limited; the State’s justification in denying access must be

a weighty one.”    Globe Newspaper Co., 457 U.S. at 606.

          Therefore, the qualified right of public access

provided by the First Amendment and article 1, section 4 can be

overcome “only by an overriding interest based on findings that

closure is essential to preserve higher values and is narrowly

tailored to serve that interest.”        Press-Enterprise I, 464 U.S.

at 510 (emphasis added); Press-Enterprise II, 478 U.S. at 9-10;

see also Globe Newspaper Co., 457 U.S. at 606-07 (“Where . . .

the State attempts to deny the right of access in order to

inhibit the disclosure of sensitive information, it must be

shown that the denial is necessitated by a compelling

governmental interest, and is narrowly tailored to serve that

interest”).    The trial court must articulate the interest the

                                  - 31 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


closure protects, “along with findings specific enough that a

reviewing court can determine whether the closure order was

properly entered.”    Press-Enterprise I, 464 U.S. at 510; Press-

Enterprise II, 478 U.S. at 10.

          Additionally, if the court is contemplating whether

closure of the courtroom is necessary, it must provide a

reasonable opportunity for the public to object.           “[T]he press

and the general public must be given an opportunity to be heard

on the question of their exclusion.”        Globe Newspaper Co., 457
U.S. at 609 n.25 (citing Gannett Co., 443 U.S. at 401 (Powell,

J., concurring)).    The requirement of notice continues to apply

when the compelling interest asserted is protection of the

defendant’s Sixth Amendment right to a fair trial by an

impartial jury.    United States v. Brooklier, 685 F.2d 1162, 1168

(9th Cir. 1982); see also ABC, Inc. v. Stewart, 360 F.3d 90, 95

(2d Cir. 2004) (noting that no notice had been provided before

closure of voir dire in jury selection); In re S.C. Press Ass’n,

946 F.2d 1037, 1040 (4th Cir. 1991).

          The United States Supreme Court has not explicated a

standard for notice.     However, individual notice may be

practicable under certain circumstances.

          Without adopting an inflexible rule, we believe that where
          a closure motion is not filed of record or made in open
          court, and when, as here, the court has been made aware of
          the desire of specific members of the public to be present,
          reasonable steps should be taken to afford such persons an



                                  - 32 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


             opportunity to submit their views to the court before
             exclusion is accomplished. 19

United States v. Brooklier, 685 F.2d 1162, 1168 (9th Cir. 1982)

(footnote added).20

             If objections are made by those “actually present,”

the trial proceedings should be conducted to allow those

objecting to removal to be heard before a closure order is

entered.     United States v. Raffoul, 826 F.2d 218, 226 (3d Cir.

1987).     Further, the courtroom shall not be closed except upon

the court’s order.       Id.   Written motions for closure should be

docketed immediately.       Id.   Motions for closure made outside the

public’s hearing should be renewed in open court before being

acted upon.     Id.


      19
            To the extent practicable, a reasonable attempt should be made to
notify entities or persons who have requested “Extended Coverage” of a case.
Extended Coverage means any recording or broadcasting of proceedings through
the use of television, radio, photographic, or recording equipment by the
media or on behalf of educational institutions. Rules of the Supreme Court
of the State of Hawaiʻi (RSCH), Rule 5.1(c). Any person may request the court
to allow Extended Coverage. RSCH Rule 5.1(e). That rule designates that
“[w]hen more than one media representative requests extended coverage . . .,
the media collectively shall designate one representative to work with the
coordinator,” which may facilitate providing notice when contemplating
closure. RSCH Rule 5.1(e)(5).
      20
            But see Application of The Herald Co., 734 F.2d 93, 103 (2d Cir.
1984) (noting Brooklier, but holding that general public notice suffices to
afford an adequate opportunity to challenge a courtroom closure); Crowe v.
Cnty. of San Diego, 210 F. Supp. 2d 1189, 1191 (S.D. Cal. 2002) (noting
Brooklier, but declining to provide special notice to the press because the
court could see no reason why certain media organizations deserved special
notice and docket entry was reasonable); NBC Subsidiary (KNBC-TV), Inc. v.
Superior Court, 20 Cal. 4th 1178, 1217, 980 P.2d 337, 364-65 (1999) (noting
Brooklier, but holding that adequate notice of the contemplated closure is
provided if the trial judge announces in open court that he or she plans to
hold or to consider holding a proceeding in closed session or when a motion
seeking closure is made in a written filing that is publicly docketed
reasonably in advance of a determination hearing).


                                    - 33 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


            The requirements that must be satisfied by a court in

order to overcome the qualified right of the public to access

criminal trials may be divided into procedural and substantive

elements.    Oregonian Pub. Co. v. U.S. Dist. Court for Dist. of

Or., 920 F.2d 1462, 1466 (9th Cir. 1990).         The “procedural

prerequisites to entry of an order closing a criminal proceeding

to the public [are] (1) those excluded from the proceeding must

be afforded a reasonable opportunity to state their objections;

and (2) the reasons supporting closure must be articulated in

findings.”    Brooklier, 685 F.2d at 1167-68.        The substantive

reasons that must be found and included in the findings are:

“(1) [the] closure serves a compelling interest; (2) there is a

substantial probability that, in the absence of closure, this

compelling interest would be harmed; and (3) there are no

alternatives to closure that would adequately protect the

compelling interest.”      Oregonian Pub., 920 F.2d at 1466 (citing

Press–Enterprise II, 478 U.S. at 13–14).

            The procedural and substantive safeguards of the

public’s right of access “are not mere punctilios, to be

observed when convenient.”       Phoenix Newspapers, Inc. v. U.S.

Dist. Court for Dist. of Ariz., 156 F.3d 940, 951 (9th Cir.

1998). Those safeguards

            provide the essential, indeed only, means by which the
            public’s voice can be heard. All too often, parties to the
            litigation are either indifferent or antipathetic to
            disclosure requests. This is to be expected: it is not

                                   - 34 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


           their charge to represent the rights of others. However,
           balancing interests cannot be performed in a vacuum. Thus,
           providing the public notice and an opportunity to be heard
           ensures that the trial court will have a true opportunity
           to weigh the legitimate concerns of all those affected by a
           closure decision. Similarly, entry of specific findings
           allows fair assessment of the trial judge’s reasoning by
           the public and the appellate courts, enhancing trust in the
           judicial process and minimizing fear that justice is being
           administered clandestinely.

Id. (emphasis added).     The procedural protections of the First

Amendment and article 1, section 4 right of access to criminal

procedures are critical to inform the affected party, i.e. the

public, that their rights are in imminent danger.           Therefore,

the standards promulgated by the United States Supreme Court

place the responsibility on the trial court to provide notice

that a compelling interest may necessitate closure of a

proceeding, and afford an opportunity for the public to be

heard.   Requiring specific findings on the record enables the

trial court to address each element necessary for closure and

allows an appellate court to review the reasoning of the trial

judge to ensure that protection of the public right was

adequately considered.

                                      D.

           In determining whether a constitutional right of

access is applicable to a particular portion of a trial

proceeding not yet decided by the Supreme Court, courts have

examined whether experience and logic indicate that the

proceeding should be open.      Once such a right is implicated, any


                                  - 35 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


closure or limitation of access must demonstrate compliance with

the prescribed procedural and substantive requirements.            We

first address the midtrial examination of jurors, and second,

the sealing of a transcript of closed proceedings.

                                  1.

          When the proceeding at question is, as in this case,

the examination of jurors during a criminal trial in order to

investigate potential juror misconduct, the defendant’s Sixth

Amendment right to an impartial jury may be implicated and may

conflict with the right of access of the public.           “In all

criminal prosecutions, the accused shall enjoy the right to a

speedy and public trial, by an impartial jury of the State and

district wherein the crime shall have been committed[.]”             U.S.

Const. Amend. VI.    The Hawaiʻi Constitution provides similar

protection: “[i]n all criminal prosecutions, the accused shall

enjoy the right to a speedy and public trial by an impartial

jury of the district wherein the crime shall have been

committed[.]   Haw. Const. art. I, § 14.

          The conflict between the public’s right of access and

the defendant’s Sixth Amendment right to a fair trial by an

impartial jury arises because in contrast to the benefits of

open trials, jury deliberations require privacy.           It is a

“cardinal principle that the deliberations of the jury shall

remain private and secret[.]”       United States v. Olano, 507 U.S.

                                  - 36 -
       ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


725, 737 (1993).       “[P]ublic policy demands that the sanctity of

jury deliberations be vigorously guarded to ensure frankness and

open discussion.”       State v. Kim, 103 Hawaiʻi 285, 292, 81 P.3d
1200, 1207 (2003).

             The purpose for providing secret deliberations is to

ensure the impartiality of the jury.           The Supreme Court “has

long recognized that adverse publicity can endanger the ability

of a defendant to receive a fair trial.”            Gannett Co., 443 U.S.

at 378.

             Compelling governmental interest in the integrity of jury
             deliberation requires that the privacy of such
             deliberations and communications dealing with them be
             preserved. Confidentiality is a shield against external
             considerations entering into the deliberative process.
             Such a shield prevents undermining of the integrity of the
             jury system. Juries must be permitted to deliberate fully
             and freely, unhampered by the pressures and extraneous
             influences which could result from access by the press to
             the deliberative process.

United States v. Gurney, 558 F.2d 1202, 1210-11 (5th Cir. 1977)

(emphasis added).

             The right to a trial by an impartial jury is

fundamental.      Gannett Pac. Corp., 59 Haw. at 232, 580 P.2d at

56.    Where a defendant’s right to an impartial jury may be

compromised by the possibility of external interference with

jury deliberations or juror misconduct, the court has a duty to

act.

             Where the trial court determines that the juror misconduct
             could substantially prejudice the defendant’s right to a
             fair and impartial jury, a rebuttable presumption of
             prejudice is raised and the court must investigate the


                                     - 37 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


            totality of circumstances to determine if the misconduct
            impacted the jury’s impartiality.

State v. Yamada, 108 Hawaiʻi 474, 479, 122 P.3d 254, 259 (2005)

(emphasis added).     When a court investigates allegations of

juror misconduct pursuant to its duty to protect a defendant’s

right to an impartial jury, its actions constitute trial

proceedings, and rights of public access under the First

Amendment and article 1, section 4 may attach.           See Richmond

Newspapers, 448 U.S. at 580 (holding that the right to attend

criminal trials is implicit in the guarantees of the First

Amendment).    Therefore, that right of public access to observe

criminal trials is potentially in conflict with the policy of

protecting the integrity of jury deliberations in furtherance of

a defendant’s right to an impartial jury.          Thus, we must examine

if considerations of tradition and logic provide a qualified

First Amendment right of public access to midtrial examination

of jurors to investigate potential juror misconduct.

                                     a.

            There is no clear tradition of closing a courtroom in

Hawaiʻi to conduct midtrial examination of jurors in order to

investigate juror misconduct.        No Hawaiʻi case has ever upheld

the closure of a court proceeding during trial.21           Closure has


      21
            But cf. State v. Swanson, 112 Hawaiʻi 343, 355, 145 P.3d 886, 898
(App. 2006) (concluding that defendant’s constitutional rights to a public
trial were not implicated when the jury returned its verdict after normal
                                                              (continued. . .)

                                   - 38 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


been invalidated based on various grounds.          See Gannett Pac.

Corp., 59 Haw. at 235, 580 P.2d at 58; State v. Ortiz, 91 Hawaiʻi

181, 981 P.2d 1127 (1999) (holding that when a defendant invokes

his Sixth Amendment right to a public trial, the court may only

close the courtroom under the strict test set forth in Waller v.

Georgia, 467 U.S. 39 (1984))22; In re Estate of Campbell, 106

Hawaiʻi 453, 454, 106 P.3d 1096, 1097 (2005) (holding that a

common law presumption of judicial openness accompanies probate

proceedings that may be overcome only upon a showing of strong

countervailing reasons that outweigh the public’s presumptive

right of access to court proceedings and records).            Furthermore,

      21
       (. . .continued)
business hours, when the courthouse was closed to the public, because the
closure was too trivial to implicate the constitutional guarantees); Freitas
v. Admin. Dir. of Courts, 104 Hawaiʻi 483, 486, 92 P.3d 993, 996 (2004)
(declining to extend First Amendment rights of access to administrative
hearings).
      22
            In Waller, the Supreme Court considered the extent of the
accused’s Sixth Amendment rights at trial. Waller, 469 U.S. at 44. Waller
states that “the right to an open trial may give way in certain cases to
other rights or interests[.]” Id. at 45. Based on Press-Enterprise I,
Waller articulated a four-part test:

            [1] the party seeking to close the hearing must advance an
            overriding interest that is likely to be prejudiced, [2]
            the closure must be no broader than necessary to protect
            that interest, [3] the trial court must consider reasonable
            alternatives to closing the proceeding, [4] and it must
            make findings adequate to support the closure.

Id. at 48. In Ortiz, this court addressed the necessary evaluation a court
must apply when a defendant objects to closure of courtroom proceedings that
a court deems may be necessary to protect a defendant’s Sixth Amendment
rights. Ortiz adopted Waller’s four-part test and applied it to determine
whether the courtroom was properly closed to the defendant’s relatives and
girlfriend over the defendant’s objection. Ortiz, 91 Hawaiʻi at 191, 981 P.2d
at 1137. This court found that the trial court’s actions had violated the
defendant’s right to a public trial. Id. at 193, 981 P.2d 1139.



                                   - 39 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


no Hawaiʻi case involving individualized voir dire of jurors;

that is, examination of jurors outside the presence of the other

jurors, contains any indication that the voir dire was conducted

in closed proceedings.23

            The Fifth Circuit Court of Appeals has held that a

court may close a courtroom without a pre-closure hearing for

midtrial examination of jurors regarding misconduct.             U.S. v.

Edwards, 823 F.2d 111, 117 (5th Cir. 1987) (discussed infra).

However, that case explicitly relied on “functional

consideration[s] for an answer” rather than historical

precedent.24    Id. at 117.    Additionally, in the past quarter-

century since Edwards was decided, few cases have relied upon

its approach.

            One such case is State v. Halverson, 309 P.3d 795

(Wash. Ct. App. 2013), where the trial court questioned a juror

“in chambers, off the record,” during deliberations without the

presence of the defendant.       Halverson, 309 P.3d at 796.        The

decision in Halverson upheld in camera examination of jurors

outside of the defendant’s presence based on “historical
      23
            See State v. Ho, 131 Hawaiʻi 59, 314 P.3d 849 (App. 2013); State
v. Keohokapu, 127 Hawaiʻi 91, 95, 276 P.3d 660, 664 (2012); State v. Mark, 120
Hawaiʻi 499, 521, 210 P.3d 22, 44 (App. 2009); State v. Pauline, 100 Hawaiʻi
356, 369, 60 P.3d 306, 319 (2002); Ortiz, 91 Hawaiʻi at 186, 981 P.2d at 1132.
      24
            Edwards does not define “functional,” but the court examined the
deliberative process and hypothesized how open proceedings could disrupt that
process. Edwards, 823 F.2d at 117. Therefore, in this context “functional”
means the operations or process of a working jury.



                                   - 40 -
      ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


practices in Washington” and reliance upon Edwards.             Id. at 797-

98.   However, Halverson represents a significantly different

historical tradition than that of Hawaiʻi, as our law does not

allow a judge to question a juror about potential misconduct

without the defendant present.         State v. Estrada, 69 Haw. 204,

226, 738 P.2d 812, 827-28 (1987) (holding that the judge’s ex

parte entry into the jury room and extended explanations in

response to jury questions was improper).25           A defendant in a

criminal case has a procedural and constitutional right to be

present whenever the court communicates with the jury.              State v.

Pokini, 55 Haw. 640, 651, 526 P.2d 94, 105 (1974).

            We also note that the Ninth Circuit permitted closure

of a courtroom in order to address jurors’ concerns regarding

their safety due to the attendance at the trial of some

“intimidating” individuals.        United States v. Ivester, 316 F.3d
955, 960 (9th Cir. 2003).        The Ivester court first noted that

“[h]ad the district court decided to question [the juror] in

chambers without the defendant or spectators, we would conclude

that there were no constitutional violations,” id. at 959,

which, as noted, is contrary to our law.           Additionally, the

      25
            The Estrada court exercised its supervisory powers to declare a
judge’s practice of personally entering the jury room to answer the jurors’
questions improper and prejudicial. Estrada, 69 Haw. at 228, 738 P.2d at
828. “In either a criminal or civil context, defendants are entitled to a
fair and impartial jury trial free from prejudicial ex parte influences.”
Id.



                                    - 41 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


court characterized the assurances made to the jury in the

closed courtroom not as a constitutional concern but as an

administrative matter: “questioning the jurors to determine

whether they felt safe is an administrative jury problem.”              Id.

at 960.    Thus, a significant reason Ivester found no

constitutional violation in the closure of the courtroom was

because juror misconduct was not at issue, and the defendant’s

right to a fair trial was not implicated.          Id.   Ivester does not

hold that the examination of a juror concerning a fair trial may

be addressed outside the presence of the public.26           Id.

            Therefore, Edwards and the few cases that rely on its

holding provide weak support for a tradition of closing

courtroom proceedings to conduct midtrial examination of jurors

to investigate potential juror misconduct.27


      26
            Matters directly impacting the security or safety of jurors might
appropriately be addressed in closed proceedings, but only where revealing
the information publicly could frustrate efforts to protect jurors, and a
transcript of the proceeding remains sealed only for so long as necessary.
See section II.D.2, infra.
      27
            The Third Circuit has expressed a “general” preference, for
individual, in camera, questioning of a possibly-tainted juror, “[w]here
there is a significant possibility that a juror or potential juror has been
exposed to prejudicial extra-record information.” Gov’t of V.I. v. Dowling,
814 F.2d 134, 137 (3d Cir. 1987) (declining to find error in the en banc
examination of jurors regarding potential misconduct). However, the cases
cited by Dowling do not discuss the issue of public access to midtrial
examination of jurors. See United States ex rel. Doggett v. Yeager, 472 F.2d
229, 239 (3d Cir. 1973) (reversing a finding of no prejudice to the defendant
by external information in part because the court examined jurors as a panel
rather than individually); United States v. D’Andrea, 495 F.2d 1170, 1173 n.8
(3d Cir. 1974) (finding no prejudice to defendant from external information
and noting that “cases will arise where en banc examination [of jurors
concerning potential misconduct] is preferable and should be permitted[.]”);
United States v. Starks, 515 F.2d 112, 125 (3d Cir. 1975) (finding no abuse
                                                              (continued. . .)

                                   - 42 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


             In contrast, courts have found that pretrial and post-

trial examination of jurors should be held open to the public.

See Press-Enterprise I, 464 U.S. at 510 (pretrial voir dire of

potential jurors); accord Stewart, 360 F.3d at 98 (same); United

States v. Simone, 14 F.3d 833, 840 (3d Cir. 1994) (post trial

hearings to investigate juror misconduct); Barber v. Shop-Rite

of Englewood & Assocs, Inc., 923 A.2d 286, 291-92 (N.J. Super.

Ct. App. Div. 2007) (same).

             In Simone, the Third Circuit Court of Appeals applied

the experience and logic test to its analysis of post-trial

examination of jurors and found no clear history of openness or

closure.     Simone, 14 F.3d at 838.      Accordingly, the court

concluded that “on the whole, the ‘experience’ prong of the

‘logic and experience’ test provides little guidance in this

case.”     Id.   Therefore, Simone “rel[ied] primarily on the

‘logic’ prong of the [experience and logic] test.”            Simone, 14


      27
       (. . .continued)
of discretion in refusing to examine jurors in camera regarding potential
misconduct, but generally recommending examination outside the presence of
other jurors); see also United States v. Addonizio, 451 F.2d 49, 67 (3d Cir.
1971) (discussing examination of prospective jurors and recommending
examination outside the presence of other jurors under certain
circumstances); Gov’t of the V.I. v. Rosado, 699 F.2d 121, 125 (3d Cir. 1983)
(same). Therefore, Dowling and its associated cases do not stand for the
proposition that midtrial examination of jurors should be held outside the
presence of the public because those cases discuss the need to keep juror
testimony from other jurors, but do not address the issue of public access.
Furthermore, those cases do not establish a tradition of closing proceedings
to conduct such an examination, because in each case reviewed by the Third
Circuit the examination of jurors or prospective jurors took place in open
court.



                                   - 43 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


F.3d at 838.   See also United States v. Criden, 675 F.2d 550,

555 (3d Cir. 1982) (finding historical analysis irrelevant, and

examining the issue of first amendment access to pretrial

hearings in terms of the “current role of the [F]irst

[A]amendment and the societal interests in open pretrial

criminal proceedings”); Barber, 923 A.2d at 291-92 (“Given that

there is no absolute right of access to a civil trial and that

there is no history of reported and sanctioned public access to

post-verdict civil jury voir dire concerning juror misconduct,

the first prong of the [experience and logic] test provides

little guidance.”) (emphasis added).

          In light of Hawaiʻi’s case law and our firmly embedded

general policy of open trials and with very minimal case

authority supporting closure, there is no clear tradition of

either open or closed proceedings when a court conducts a

midtrial examination of jurors regarding potential misconduct.

On the other hand, even assuming there is no tradition of

holding such proceedings in open court, it cannot be said that

there is a tradition in Hawaiʻi’s courts of preventing public

access to midtrial examination of jurors.         Therefore, we

conclude that the experience prong of the “logic and experience”

test provides little guidance in this case and it is appropriate

to give greater weight to the “logic prong” of the tradition and



                                  - 44 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


logic test.    See Simone, 14 F.3d at 838, Criden, 675 F.2d at

555, Barber, 923 A.2d at 291-92.

                                    b.

          Under the “logic” consideration, the right of the

public to attend a criminal proceeding relies on whether “public

access plays a significant positive role in the functioning of

the particular process in question.”        Press-Enterprise II, 478
U.S. at 8.    The United States Supreme Court has identified six

“societal interests” that are advanced by open proceedings, all

of which are present in this case.         See Richmond Newspapers, 448
U.S. at 569-572; Criden, 675 F.2d at 556 (referring to the

considerations under the logic prong as “societal interests”).

          The first societal interest advanced by public access

to criminal proceedings is that access promotes informed

discussion of governmental affairs by providing the public with

a more complete understanding of the judicial system, serving an

“educative” interest.     See Richmond Newspapers, 448 U.S. at 572;

id. at 584 (Stevens, J., concurring); id. at 595-96 (Brennan,

J., concurring).    A second societal interest advanced by open

proceedings is “assurance that the proceedings were conducted

fairly to all concerned” thereby promoting a “perception of

fairness.”    Id. at 569, 570.    Public confidence in and respect

for the judicial system can be achieved only by permitting full

public view of the proceedings.       Id. at 595 (Brennan, J.,

                                  - 45 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


concurring).   In the case of midtrial examination of jurors,

public access to such proceedings would educate the public on

the importance of an impartial jury.        Further, an open

proceeding would provide assurance that the system is fair to

all concerned because it would ensure the public that

significant misconduct, if any, is being appropriately addressed

and managed.

          Parallel to the educational benefits and the assurance

of fairness, public access to criminal proceedings also has a

“significant community therapeutic value” because it provides an

“outlet for community concern, hostility, and emotion.”

Richmond Newspapers, 448 U.S. at 570-71.         Societal interest in

open proceedings is especially high in a newsworthy case where

the public has already been following the progress of a

proceeding through news reports and other media, or the case

otherwise resonates as significant in the community.           Where the

public has made a significant investment of interest and

attention in a case or proceeding, closing a portion of the

proceeding will undoubtedly breed concern and result in

unbridled speculation, whereas open proceedings will resolve

such concerns.    It is noted that the various circumstances in

the present case resulted in significant public attention.

          Open proceedings also advance a fourth societal

interest by serving as a check on “the misconduct of

                                  - 46 -
       ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


participants” by exposing the judicial process to public

scrutiny, thus discouraging decisions based on secret bias or

partiality.      See id. at 569 (plurality opinion).          The fifth

societal interest advanced by public observation is that public

access enhances the performance of all involved.              See id. at 569

n.7.    Opening the examination process to public scrutiny assures

the public of the integrity of the participants in the system,

and elevates confidence in the judicial process by providing

greater transparency.        The final societal interest, also

implicated in the present case, is that public access to

criminal proceedings discourages perjury.            See id. at 596-97

(Brennan, J., concurring).         Public observation of juror

examination will discourage perjury because members of the

public who might be able to contradict false testimony will not

learn of that testimony unless the proceedings are open to the

public.

             Moreover, there does not appear to be any policy-based

justification for an across-the-board denial of the First

Amendment right of access to the narrow category of midtrial

inquiries into jury misconduct.          It is apparent that in the vast

majority of criminal cases a need for a midtrial examination of

a juror for potential misconduct will not arise, and only in a

small portion of those cases when the need does arise will any

of the risks associated with a high profile case involving

                                     - 47 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


extensive media coverage be present.         Thus, a rule automatically

allowing closure of trial proceedings for midtrial questioning

is neither warranted nor justified in light of the requirements

of article I, sections 4 and 14 of the Hawaiʻi Constitution for a

public trial.28    Even in a high-profile case, it should not

automatically be assumed that midtrial juror questioning will

necessarily endanger a defendant’s right to a fair and impartial

jury.

           We also find the reasons set forth in Edwards for its

holding that that there is no First Amendment right of the

public to attend midtrial questioning to be unpersuasive.              See

Edwards, 823 F.2d at 117.       The rationale of the Edwards’

decision is based upon the conclusion that an open court

proceeding would “substantially raise the risk of destroying the

effectiveness of the jury as a deliberative body” because the


     28
            An across-the-board rule allowing closure at the presiding
judge’s discretion would appear to be at odds with the ABA Principles for
Juries and Jury Trials. “Juror voir dire should be open and accessible for
public view . . . . Closing voir dire proceedings should only occur after a
finding by the court that there is a threat to the safety of the jurors or
evidence of attempts to intimidate or influence the jury.” Principals for
Juries and Jury Trials, Standard 7(A.1), ABA (August 2005) (available at
http://aja.ncsc.dni.us/conferences/2010Annual/SpeakerMaterials/44%20-
%20Mize%20ABA%20jury%20principles.pdf, last visited June 17, 2014) (emphasis
added). This standard “acknowledges that established law requires courts to
balance the privacy interests of jurors and the rights of litigants and the
public when determining whether to keep information touching on the private
lives of jurors out of the public domain . . . . [and is] designed to
establish a framework within which courts may balance those interests.” Id.,
cmt. Although the commentary indicates the standard is focused on jury
selection, id., the language of the standard does not restrict its
application to pretrial voir dire.



                                   - 48 -
       ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


examination places the attorney in conflict with the juror and

may create tension between members of the jury panel.               Id.

However, Edwards’ rationale does not explain why a closed

proceeding would address this concern.            See id.   As Simone

pointedly observed, the Edwards’ court provides “little

explanation” for its conclusion that an open hearing would

“exacerbate” “[t]he deleterious effects” of the midtrial

examination.      See Edwards, 823 F.2d at 117; Simone, 14 F.3d at

840.

             Furthermore, Edwards undercuts its own holding by

acknowledging that balancing the secrecy necessary to guarantee

an impartial jury with the public’s right of access may not

always result in closure: “we do not foreclose the possibility

that the [F]irst [A]mendment . . . might require that

proceedings involving the questioning of jurors be held in open

court.”     Edwards, 823 F.2d at 117 n.5.29        Edwards further

observes that “The issue of potential juror misconduct goes to

the very heart of public confidence in the fairness or
       29
            However, Edwards’ test for a First Amendment challenge—that in
order “to sustain a [F]irst [A]mendment challenge, factors must exist to
demonstrate that open proceedings would play a ‘significant positive role’ in
the functioning of the particular proceedings in question”—reverses the
burden expressed in Press-Enterprise II, because Edwards requires the
proponent of open proceedings to demonstrate a significant positive role that
open proceedings would play, rather than requiring the proponent of closure
to demonstrate a substantial probability of prejudice. See Press-Enterprise
II, 478 U.S. at 14 (holding that “the preliminary hearing shall be closed
only if specific findings are made demonstrating that . . . there is a
substantial probability that the defendant’s right to a fair trial will be
prejudiced . . . .”) (emphasis added).



                                     - 49 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


appearance of fairness in judicial proceedings.           Once the

spectre of a tainted jury is raised, public scrutiny of the

resolution of the issue is essential[.]”          Id. at 116 (emphasis

added).

           Edwards, Halverson, and Ivester also present a more

fundamental constitutional problem.         If the public’s right to

access and observe criminal trials can be analyzed and

determined out of public view, the public has no opportunity to

protect that right.      See Phoenix Newspapers, 156 F.3d at 951

(holding that the constitutional safeguards provide the

essential, if not only, means by which the public’s voice can be

heard).   It may well be that in all three cases there were

substantive reasons that secrecy was required for the proper

function of the court.      Those reasons could have been

articulated as findings, satisfying constitutional

requirements.30    However, had the courts undertaken to make

findings, the public’s right of access would have been

considered, and a reviewing court would have been able to

determine whether the public right had been adequately

protected.    These cases did not identify a persuasive logical

reason why midtrial examination of jurors to investigate

misconduct should allow closure of a courtroom without

     30
            For instance, in Ivester, “the court discussed the [jurors’
safety concerns] with counsel in open court with the jury absent.” Ivester,
316 F.3d at 957-58.


                                   - 50 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


consideration of the right of access of the public.            On the

contrary, Edwards expressly identified a potential First

Amendment challenge to closure, thereby explicitly recognizing,

at a minimum, a qualified First Amendment interest in that

proceeding.

                                     c.

            Therefore, we hold that the qualified right of access

to criminal trials under article 1, section 4 of the Hawaiʻi

Constitution is not extinguished by the mere necessity to

conduct midtrial examination of jurors to investigate potential

juror misconduct.     However, at the same time a defendant’s

article 1, section 14 right to a fair trial under the Hawaiʻi

Constitution is an overriding interest that may require that

such proceedings be held in closed court.31          Accordingly, when

the overriding interest asserted is the protection of

defendant’s right to a fair trial, the test proscribed by Press-

Enterprise II appropriately balances those competing

constitutional interests.       Press-Enterprise II, 478 U.S. at 14.


      31
            We are not presented with, and therefore do not address, a
situation where a criminal defendant requests that court proceedings remain
open. See Waller, 467 U.S. at 47 n.6 (noting that “[o]ne of the reasons
often advanced for closing a trial—avoiding tainting of the jury by pretrial
publicity (e.g., [Press–Enterprise I], 464 U.S., at 510) is largely absent
when a defendant makes an informed decision to object to the closing of the
proceeding.”); Ortiz, 91 Hawaiʻi at 191, 981 P.2d at 1137 (adopting Waller).
Under Ortiz and Waller, a court essentially applies the standard set forth in
Press-Enterprise I. Waller, 467 U.S. at 48; Ortiz, 91 Hawaiʻi at 191, 981
P.2d at 1137.



                                   - 51 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


That is, the hearing should be “closed only if specific findings

are made demonstrating that, first, there is a substantial

probability that the defendant’s right to a fair trial will be

prejudiced by publicity that closure would prevent and, second,

reasonable alternatives to closure cannot adequately protect the

defendant’s fair trial rights.”32         Id.

                                     d.

            During the second and fifth proceedings on August 26,

2013, the circuit court closed the courtroom.33           The Partial


      32
            This test is similar to that prescribed by Gannett Pac. Corp.,
that in order to close a courtroom the presiding judge must find that there
is a “substantial likelihood that an open hearing . . . would interfere with
the defendant’s right to a fair trial by an impartial jury. Gannett Pac.
Corp., 59 Haw. 233, 580 P.2d at 56-57. See note 17, supra. To determine
whether a substantial probability exits, the factors from Gannett Pac. Corp.
may be helpful, as adapted to the particular situation.

            In determining whether there is such a likelihood, the
            district judge shall consider [1] the nature of the
            evidence sought to be presented; [2] the probability of
            such information reaching potential jurors; [3] the likely
            prejudicial impact of this information upon prospective
            veniremen; [4] and the availability and efficacy of
            alternative means to neutralize the effect of such
            disclosures.

Gannett Pac. Corp., 59 Haw. at 233-34, 580 P.2d 49, 57.
      33
            We do not address the first, third, and fourth proceedings that
were not open to the public because those proceedings took place in chambers
or at sidebar and involved questions of procedure rather than the actual
questioning of jurors.
            The United States Supreme Court has stated that “when engaging in
interchanges at the bench, the trial judge is not required to allow public or
press intrusion upon the huddle.” Richmond Newspapers, 448 U.S. at 598 n.23.
The American Bar Association has expressed that trial judges should endeavor
to keep proceedings open to the public. “The trial judge should maintain a
preference for live public proceedings in the courtroom with all parties
physically present.” Standard 6.18(a), ABA Standards for Criminal Justice,
Special Functions of the Trial Judge, 3d Ed. (2000). “Although limited
matters may be conducted in chambers, public exposure to the criminal process

                                                              (continued. . .)

                                   - 52 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


Order to Unseal and the partially unsealed transcript make clear

that the circuit court was concerned with protecting the

Defendant’s Sixth Amendment right to a fair trial, however, the

circuit court’s intent only became apparent following the

issuance, six months later, of the Partial Order to Unseal.                 At

the time of closure, there was no indication to the Petitioners

why the circuit court felt compelled to close the courtroom.                As

these two proceedings occurred in court, a qualified right of

the public to access the proceedings arose under both the First

Amendment and article 1, section 4 of the Hawaiʻi Constitution.

Accordingly, the court was obligated to make specific findings

articulating the overriding interest that required closure.

Press Enterprise I, 464 U.S. at 510.         No contemporaneous

articulation was made by the circuit court; therefore, the

procedures of the circuit court were insufficient to protect the

public’s First Amendment and article 1, section 4 rights of

access to criminal proceedings.

            As the Partial Order to Unseal specifies that the

compelling interest relied upon by the circuit court was the

Defendant’s Sixth Amendment right to a fair trial, the circuit

court should have applied the test from Press-Enterprise II to


      33
       (. . .continued)
both fosters the appearance of fairness and impartiality and facilitates the
deterrent impact of the criminal justice system.” Id., cmt.



                                   - 53 -
      ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


determine if closure was warranted.34          That is, the hearing

should be “closed only if specific findings are made

demonstrating that, first, there is a substantial probability

that the defendant’s right to a fair trial will be prejudiced by

publicity that closure would prevent and, second, reasonable

alternatives to closure cannot adequately protect the

defendant’s fair trial rights.         Press-Enterprise II, 478 U.S. at

14.

            The Partial Order to Unseal identified several

interests warranting closure of the courtroom, including the

privacy and security of the jurors and the importance of

preserving an impartial jury to ensure a fair trial on behalf of

both the Defendant and the State.          While these reasons are

indisputable in the generic sense, they do not as stated provide

sufficient justification for a closure of a court proceeding.35

Press-Enterprise II, 478 U.S. at 15 (“The First Amendment right

of access cannot be overcome by the conclusory assertion that

publicity might deprive the defendant of that right.”); In re

Memphis Pub. Co., 887 F.2d 646, 648 (6th Cir. 1989) (holding


      34
            The test from Gannett Pac. Corp. may also have sufficiently
protected the Defendant’s right to a fair trial. See note 32, supra.
      35
            We also note that the belated issuance of the Partial Order to
Unseal is a less effective protection of the public right than would be
contemporaneous findings. See Waller, 467 U.S. at 49 n.8 (“The post hoc
assertion by the [court] that the trial court balanced the petitioners’ right
to a public hearing . . . cannot satisfy the deficiencies in the trial
court’s record.”).


                                    - 54 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


that “the naked assertion by the district court in this case

that defendant’s Sixth Amendment right to a fair trial ‘might

well be undermined,’ without any specific finding of fact to

support that conclusion, was insufficient to justify closure”).

          The circuit court indicated in its Partial Order to

Unseal that it “must avoid exposing the individual jurors to

anything that may in any way improperly influence their

continuing decision-making processes.”         The order suggests that

questioning a juror in front of friends and family might “expose

a juror to pressure and matters which are not part of the

evidence to be considered, [and] also could hamper the Court’s

search for candid answers from that juror.”          Id.   Therefore, the

order concludes that

          in order to preserve a juror’s privacy and security and the
          integrity of a fair and impartial jury decision based
          solely upon the trial evidence and the law provided by the
          Court, and to protect the right of both parties to a fair
          trial and verdict, public access would not play a
          significant positive role in the functioning of this
          process.

(Emphasis added).

          We do not agree with the circuit court’s statement

that “public access would not play a significant positive role

in the functioning of this process.”        As expressed by the

Supreme Court’s recognition of a First Amendment right of public

access, the parallel right of access under article 1, section 4

of the Hawaiʻi Constitution, and our firmly embedded general



                                  - 55 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


policy of open proceedings, public access always has a positive

role in the functioning of the courtroom process.           Gannett Pac.

Corp., 59 Haw. at 228, 580 P.2d at 54.         However, when midtrial

examination of jurors raises a risk to a defendant’s right to a

fair trial, the benefits of public access must be balanced

against the equally weighty concern for a defendant’s fair and

impartial jury in determining whether to close the proceedings

to the public.

          While we do not decide whether the risk of prejudice

to the Defendant’s rights to a fair trial and an impartial jury

outweighed the public’s right of access in the present case, we

note that it may have been helpful for the circuit court to have

considered the factors delineated by Gannett Pac. Corp. in

determining whether there was a substantial likelihood that an

open hearing would interfere with the Defendant’s right to a

fair trial by an impartial jury.       Gannett Pac. Corp., 59 Haw. at

233, 580 P.2d at 56; see note 16, supra.         Specifically, the

circuit court may consider the nature of the likely testimony

provided by individual jurors, the probability of such

information reaching the remaining jurors, and the likely

prejudicial impact of this information.         Importantly, the court

should always consider the availability or efficacy of

alternatives to closure that could neutralize the effect of the

reach of such prejudicial information.         Rather than articulating

                                  - 56 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


generalized statements of policy, a court must make factual

findings specific to the circumstances that indicate the

substantial likelihood that an open hearing would interfere with

the defendant’s right to a fair trial by an impartial jury.

                                  2.

           The question of access to a post-trial transcript of a

closed hearing is distinct from the question of access to the

hearing.   “The two are not synonymous, for the rationale for

closing a proceeding, such as infringement of the defendant’s

right to a fair trial, may have no bearing on a decision to seal

forever the content of in camera proceedings.”          Phoenix

Newspapers, 156 F.3d at 946-47.        “It would be an odd result

indeed were we to declare that our courtrooms must be open, but

that transcripts of the proceedings occurring there may be

closed, for what exists of the right of access if it extends

only to those who can squeeze through the door?”           United States

v. Antar, 38 F.3d 1348, 1360 (3d Cir. 1994).          “At the heart of

the Supreme Court’s right of access analysis is the conviction

that the public should have access to information; the Court

never has suggested that an open proceeding is only open to

those who are able to be bodily present in the courtroom

itself.”   Id.




                                  - 57 -
       ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                                       a.

             With respect to the right of access to judicial

documents under article I, section 4 of the Hawaiʻi Constitution,

the firmly embedded general policy of openness declared by

Gannett Pac. Corp. also applies to the transcript of closed

proceedings.      “[A] complete record of those parts of the

proceedings closed to the public shall be kept and made

available to the public for a legitimate and proper purpose

following the completion of trial or disposition of the case

without trial.”       Gannett Pac. Corp., 59 Haw. at 235, 580 P.2d at

57; see also Takao, 59 Haw. at 242, 580 P.2d at 63 (finding that

no irreparable harm was shown because the transcript was to be

made available to the public as soon as the trial was

concluded).      “Historically, post-trial transcript access has

been granted as soon as the factors which prompted hearing

closure have been resolved.”         Phoenix Newspapers, 156 F.3d at

947.    Therefore, under the experience prong of the Supreme Court

test, precedent requires the release of the transcript once any

competing interests that militate for closure of a hearing

traditionally open to the public are no longer viable.

             The same logical interests that animate the public’s

right of access to courtroom proceedings also underlie the

benefits that result from public access to a transcript of

closed proceedings once the danger that precipitated closure has

                                     - 58 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


passed.   Unreasonable delay in the release of a transcript

“frustrates[s] the ‘community therapeutic value’ of openness.”

Press-Enterprise II, 478 U.S. at 13.        Public access to a

transcript of a closed proceeding also “enhances both the basic

fairness of the criminal trial and the appearance of fairness so

essential to public confidence in the criminal justice system.”

Press-Enterprise I, 464 U.S. at 508.        Further, once the trial is

completed, a defendant’s article 1, section 14 rights to a fair

and impartial jury and public trial under the Hawaiʻi

Constitution are typically no longer concerns, and consequently

there would be no logical reason to continue to deny the right

of access of the public for the purpose of protecting a

defendant’s right to a fair trial.

          Thus, we hold that a qualified public right of access

to a transcript of a closed proceeding is present under both the

First Amendment and article 1, section 4 of the Hawaiʻi

Constitution, once the overriding interests that militated for

closure of the proceeding are no longer viable.          “Indeed, the

denial of the motion to release the transcripts was in itself a

denial of the right of access protected by the first amendment.”

Brooklier, 685 F.2d at 1172.      “It must be tested by the same

standard and must satisfy the same procedural prerequisites as

the initial closure.”     Id.   Therefore, the same procedural and

substantive protections that must be observed by a court

                                  - 59 -
      ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


considering closure of courtroom proceedings in which the public

has a potential qualified right of public access must also be

observed if a court is contemplating to deny access to the

transcript of the closed proceeding.

            If public access to a transcript is to be denied, “a

trial judge should explain why the material is entitled to

privacy.”     Brooklier, 685 F.2d at 1172.        “[I]f a court

contemplates sealing a document or transcript, it must provide

sufficient notice to the public and press to afford them the

opportunity to object or offer alternatives.”            Phoenix

Newspapers, 156 F.3d at 951.        “If objections are made, a hearing

on the objections must be held as soon as possible.”             Phoenix

Newspapers, 156 F.3d at 949.        The hearing should provide a

“meaningful opportunity to address sealing the transcripts on

the merits, or to discuss with the court viable alternatives.”

Id.

            Substantively, the trial court is required to make

specific findings demonstrating a compelling interest, a

substantial probability that the compelling interest would be

harmed, and there is no alternative to continued sealing of the

transcript that would adequately protect the compelling

interest.     Id. at 949.    The trial court may not rely on

“generalized concerns” but must indicate facts demonstrating “a

compelling interest justifying the continued sealing of the

                                    - 60 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


hearing transcript.”     Id. at 950.     Additionally, the court must

“specifically explain the necessary connection between unsealing

the transcript” and the infliction of irreparable damage

resulting to the compelling interest.        Id. (holding that the

refusal to unseal the transcript was in error, as the court did

not explain the required connection between unsealing the

transcript and irreparable damage to the compelling interest).

          Further, only access to those parts of transcript

“reasonably entitled to privacy” should be denied.           Press-

Enterprise I, 464 U.S. at 513.       Therefore, the “trial judge

should seal [] such parts of the transcript as necessary to

preserve the anonymity of the individuals sought to be

protected.”   Id.

                                    b.

          In the present case, the circuit court did not

adequately protect the public’s right of access to the

transcript of the closed proceedings as guaranteed by article I,

section 4 of the Hawaiʻi Constitution.        The transcript of the

August 26, 2013 proceedings was sealed and public access was

denied until February 24, 2014, some six months after the

mistrial was declared.     Based on the brevity of the questioning

of the juror in the second and fifth proceedings and the fact

that the court allowed the juror to continue deliberating, the

circuit court was apparently convinced that the handshake at

                                  - 61 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


issue did not present a serious risk of a biased jury or raise

substantial issues of juror misconduct.         Therefore, the

transcript of the closed proceedings should have been unsealed

as soon as practicable once the court allowed the jurors to

resume deliberations, with appropriate redaction of any

inappropriate statement about the subject matter of the

deliberations and personal identifiers of the involved jurors.

          Further, at the close of the proceedings on August 26,

2013, the jury reported that they were deadlocked and the

circuit court declared a mistrial.         Thus, any potential harm of

intrusion into jury deliberations as a result of the court’s

investigation had clearly passed when the mistrial was declared,

again militating for the immediate release of the transcript.

          Juror privacy was never at risk by the release of the

transcript.   As the unsealed transcript demonstrates, redacting

personal identifiers or replacing any identifying information

with a juror-number generally strikes the quintessential balance

between preserving juror privacy and allowing public access to

review trial proceedings for fairness and impartiality.

Therefore, under the circumstances of this case, the transcript

of the closed proceeding should not have remained sealed on the

basis of protecting juror privacy or security.

          In denying public access to the transcript, the

circuit court did not apply the same procedural and substantive

                                  - 62 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


requirements as would be required to close a courtroom.            The

circuit court was required to provide notice regarding its

intention to deny access to the transcript and to hold a hearing

allowing objections and alternatives to be presented if any

person wished to be heard.      The circuit court was further

required to make specific findings on the record: (1)

identifying the compelling interest that would be harmed by

public access to the transcript, (2) demonstrating that a

substantial risk of harm to the compelling interest would occur

due to public access to the transcript, and (3) identifying any

alternatives to denial of public access that the court

considered but found insufficiently protective.

          Accordingly, the public’s qualified right of access to

the transcript of the five proceedings on August 26, 2013, was

not adequately protected at the time the circuit court sealed

the transcript because the circuit court did not observe the

procedural and substantive steps necessary to ensure public

access was adequately considered in accordance with

constitutional requirements.      Further, the circuit court

improperly continued to deny access to this transcript when the

potential risk of harm to any compelling interests that had

precipitated closure had passed.




                                  - 63 -
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                              IV.   Conclusion

            The writ of prohibition is dismissed as moot because

the circuit court has already unsealed the transcript of the

closed proceedings of August 26, 2013, except for appropriate

redactions as to juror identification.          The writ of mandamus is

denied as unnecessary in light of the directive of this opinion.

            In summary, article 1, section 4 of the Hawaiʻi

Constitution provides the public a qualified right of access to

observe court proceedings of criminal trials.           In keeping with

our firmly embedded policy of open trials, the circuit court,

and all Hawaiʻi courts conducting criminal proceedings involving

adult defendants, are directed to refrain from closing trial

proceedings that are presumptively open to the public.36             The

presumption of openness may be overcome only by an overriding

interest.    The court must set forth specific findings

demonstrating the closure is essential to preserve the

overriding interest, and the closure is narrowly tailored to

serve that interest.      Press-Enterprise I, 464 U.S. at 510.

            Additionally, public access to a transcript of a

closed proceeding must be given the same protections as a

courtroom proceeding.      Brooklier, 685 F.2d at 1172.        A

      36
            As noted, see note 17, supra, “the reasons underlying openness in
the criminal context, as enunciated in [Gannett Pac. Corp.], are equally
compelling in the civil context.” Campbell, 106 Hawaiʻi at 462, 106 P.3d at
1105.



                                    - 64 -
      ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


transcript of those parts of the proceedings closed to the

public must be made available to the public once the danger to

the compelling interest has passed.          Gannett Pac. Corp., 59 Haw.

at 235, 580 P.2d at 57; Takao, 59 Haw. at 242, 580 P.2d at 63;

Phoenix Newspapers, 156 F.3d at 947-48.

            However, a defendant’s right to a fair and impartial

jury is a compelling interest that may outweigh the general

policy of openness and public access guaranteed by article 1,

section 4 of the Hawaiʻi Constitution.          A defendant’s right to a

fair and impartial jury may be implicated if the court is

considering conducting midtrial questioning of jurors in order

to investigate potential misconduct.          In such a situation, the

responsibility of the court is to make “specific findings . . .

demonstrating that, first, there is a substantial probability

that the defendant’s right to a fair trial will be prejudiced by

publicity that closure would prevent and, second, reasonable

alternatives to closure cannot adequately protect the

defendant’s fair trial rights.         Press-Enterprise II, 478 U.S. at

14.   In determining whether there is such a substantial

probability, the judge may consider: the nature of the likely

risk to the defendant’s right to an impartial jury; the

probability of such risk impacting the jurors impartiality; the

likely prejudicial impact of the risk; and, the availability and

efficacy of alternative means to neutralize the effect of the

                                    - 65 -
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


reach of such risk.     Gannett Pac. Corp., 59 Haw. at 233-34, 580
P.2d at 57.



Jeffery S. Portnoy and                /s/ Mark E. Recktenwald
John P. Duchemin
for petitioners                       /s/ Paula A. Nakayama

Robyn Chun and                        /s/ Richard W. Pollack
Charleen M. Aina
for respondent judge                  /s/ Robert M. Browning

Janice T. Futa,                       /s/ Edward H. Kubo
Brook Hart,
Margaret C. Nammar, and
Thomas M. Otake
for respondents

Robert Brian Black
for amici




                                  - 66 -